NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID ANTHONY JACKSON,                          No.    19-55141

                Petitioner-Appellant,           D.C. No.
                                                5:12-cv-01293-PSG-MRW
 v.

BRIAN CATES*,                                   MEMORANDUM**

                Respondent-Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                Philip S. Gutierrez, Chief District Judge, Presiding

                       Argued and Submitted March 1, 2021
                              Pasadena, California

Before: SILER,*** HURWITZ, and COLLINS, Circuit Judges.

      David Anthony Jackson appeals the denial of his petition for a writ of habeas

corpus. Jackson alleges that his un-Mirandized statements to the police should



      *
          Brian Cates is substituted for his predecessor, D. Long, as Acting
Warden. Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
have been suppressed, and also that his later Mirandized statements should have

been suppressed under the rule of Missouri v. Seibert, 542 U.S. 600 (2004). We

have jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), and we affirm.

      We review de novo a petition for habeas corpus under 28 U.S.C. § 2254.

Dows v. Wood, 211 F.3d 480, 484 (9th Cir. 2000). Under AEDPA, Jackson must

show that the state court’s decision: (1) was “contrary to, or involved an

unreasonable application of, clearly established” federal law, as determined by

U.S. Supreme Court precedents; or (2) was based on “an unreasonable

determination of the facts.” 28 U.S.C. § 2254(d). We review “the last reasoned

state court decision to address the claim[s].” White v. Ryan, 895 F.3d 641, 665

(9th Cir. 2018). Here, the last reasoned decision was by the California Court of

Appeal.

      1. After several rounds of interrogations over a 30-hour period, Jackson

confessed to the murder of his girlfriend’s toddler, Jayanna. Jackson was later

convicted of second-degree murder and assault on a child resulting in death and

sentenced to 25 years to life in prison. Jackson’s claim is and has been simple:

under the totality of the circumstances, law enforcement had him “in custody,” and

thus should have advised him of his Miranda rights before they began asking

questions. Miranda v. Arizona, 384 U.S 436, 478–79 (1966). Because Jackson




                                          2
was not advised of his rights until after he made the challenged statements, he

claims his confessions should be suppressed.

      The California Court of Appeal disagreed, reasoning that Jackson was not in

custody before receiving Miranda warnings because: (1) he was told he was not

under arrest; (2) the interview room door was left open during many breaks; (3) he

was offered refreshments, cigarettes, and bathroom breaks; (4) he never expressly

asked to leave; and (5) he was never told that he had to explain what happened

before he could leave. The court also rejected Jackson’s Seibert argument because

the “break in the interview followed by the Miranda advisement[] signified a

change in the interrogation,” rendering any post-warning statements admissible.

Finally, the Court of Appeal found that any introduction of his statements was

harmless error.

      2. Applying AEDPA deference, we find that the Court of Appeal did not

unreasonably determine that the admission of Jackson’s statements was harmless

beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 24 (1967); see

also Davis v. Ayala, 576 U.S. 257, 269 (2015) (“When a Chapman decision is

reviewed under AEDPA, a federal court may not award habeas relief under § 2254

unless the harmlessness determination itself was unreasonable.” (cleaned up)). The

state court reasonably found the other evidence against Jackson “damning.” Jayanna

was alive and healthy when her mother left the apartment. Jackson was then “alone


                                         3
with Jayanna for an hour, during which time neighbors heard crying, a voice saying,

‘shut up,’ and a loud thump.” Jayanna was found shortly thereafter with a fractured

skull and “extensive injury to the abdomen internally”; those “injuries were caused

by blunt force trauma.”     Given the evidence that Jackson shouted “shut up”

immediately before a “loud thump was heard” and the evidence concerning the

severe nature of Jayanna’s injuries, we cannot say that the state court’s decision on

harmlessness was “obviously wrong.” Shinn v. Kayer, 141 S. Ct. 517, 523 (2020).

We therefore affirm.

      AFFIRMED.




                                         4